
	

115 HR 3642 : Military Sexual Assault Victims Empowerment Act
U.S. House of Representatives
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 3642
		IN THE SENATE OF THE UNITED STATES
		May 22, 2018Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To direct the Secretary of Veterans Affairs to carry out a pilot program to improve the access to
			 private health care for veterans who are survivors of military sexual
			 trauma.
	
	
 1.Short titleThis Act may be cited as the Military Sexual Assault Victims Empowerment Act or the Military SAVE Act. 2.Pilot program for private health care for veterans who are survivors of military sexual trauma (a)EstablishmentThe Secretary of Veterans Affairs shall carry out a pilot program to furnish hospital care and medical services to eligible veterans through non-Department health care providers to treat injuries or illnesses which, in the judgment of a professional employed by the Department, resulted from a physical assault of a sexual nature, battery of a sexual nature, or sexual harassment which occurred while the veteran was serving on active duty, active duty for training, or inactive duty training.
 (b)DurationThe Secretary shall carry out the pilot program under subsection (a) for a 3-year period. If at the completion of the pilot program an eligible veteran is receiving hospital care and medical services from a non-Department health care provider under the pilot program, the Secretary may approve, on a case-by-case basis, the continuation of such hospital care and medical services from that non-Department health care provider until the completion of the episode of care.
 (c)Eligible veteransA veteran is eligible to participate in the pilot program under subsection (a) if the veteran— (1)is eligible to receive counseling and appropriate care and services under section 1720D of title 38, United States Code; and
 (2)resides in a site selected under subsection (d). (d)sites (1)SelectionThe Secretary shall select not more than five sites in which to carry out the pilot program under subsection (a). Each site shall meet each of the following criteria:
 (A)Except as provided by paragraph (2), the site consists of a city with a population between 200,000 and 500,000, as determined by the Bureau of the Census as of the first day of the pilot program.
 (B)The site is in a State in which the National Violence Against Women Prevention Research Center or the Centers for Disease Control and Prevention, or both, has determined the rate of sexual assault to be a substantial problem.
 (C)The site is in a State that, as of the first day of the pilot program, has a weighted percentage of reported rape of not less than 20 percent but not more than 30 percent of sexual assault cases, in accordance with the finding of the Centers for Disease Control and Prevention contained in the ‘Lifetime Prevalence of Sexual Violence by any Perpetrator (NISVS 2010).
 (2)Rural siteNot fewer than one site selected under paragraph (1) shall be rural, as determined by the Secretary.
				(e)Participation
 (1)ElectionSubject to paragraph (2), an eligible veteran may elect to participate in the pilot program under subsection (a). Such election shall not affect the ability of the veteran to receive health care furnished by Department providers.
 (2)NumberNot more than 75 veterans may participate in the pilot program under subsection (a) at each site selected under subsection (d).
 (3)Choice of non-Department health care providersAn eligible veteran who participates in the pilot program under subsection (a) may freely choose from which non-Department health care provider the veteran receives hospital care or medical services under the pilot program, except that the Secretary shall—
 (A)ensure that each such non-Department health care provider maintains at least the same or similar credentials and licenses as those credentials and licenses that are required of health care providers of the Department, as determined by the Secretary for the purposes of this section; and
 (B)make a reasonable effort to ensure that such non-Department health care provider is familiar with the conditions and concerns that affect members of the Armed Forces and veterans and is trained in evidence-based psychotherapy.
 (4)Provision of informationThe Secretary shall— (A)notify eligible veterans of the ability to make an election under paragraph (1); and
 (B)provide to such veterans educational referral materials, including through pamphlets and internet websites, on the non-Department providers in the sites selected under subsection (d).
 (f)Authorization and monitoring of careIn accordance with subsection (e), the Secretary shall ensure that the Department of Veterans Affairs authorizes and monitors the hospital care and medical services furnished under the pilot program for appropriateness and necessity. In authorizing and monitoring such care, the Secretary shall—
 (1)treat a non-Department health care provider that furnishes to such a veteran hospital care or medical services under the pilot program as an authorized recipient of records of such veteran for purposes of section 7332(b) of title 38, United States Code; and
 (2)ensure that such non-Department health care provider transmits to the Department such records as the Secretary determines appropriate.
				(g)Payments
 (1)Current providersIf a non-Department health care provider has entered into a contract, agreement, or other arrangement with the Secretary pursuant to another provision of law to furnish hospital care or medical services to veterans, the Secretary shall pay the health care provider for hospital care or medical services furnished under this section using the same rates and payment schedules as provided for in such contract, agreement, or other arrangement.
 (2)New providersIf a non-Department health care provider has not entered into a contract, agreement, or other arrangement with the Secretary pursuant to another provision of law to furnish hospital care or medical services to veterans, the Secretary shall pay the health care provider for hospital care or medical services furnished under this section using the same rates and payment schedule as if such care and services was furnished pursuant to section 1703 of title 38, United States Code.
 (3)New Contracts And AgreementsThe Secretary shall take reasonable efforts to enter into a contract, agreement, or other arrangement with a non-Department health care provider described in subsection (a) to ensure that future care and services authorized by the Secretary and furnished by the provider are subject to such a contract, agreement, or other arrangement.
 (h)SurveysThe Secretary shall conduct a survey of a sample of eligible veterans to assess the hospital care and medical services furnished to such veterans either pursuant to this section or section 1720D of title 38, United States Code, as the case may be.
 (i)ReportNot later than 60 days before the completion of the pilot program under subsection (a), the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on the pilot program. The report shall include the following:
 (1)The results of the pilot program, including, to the extent possible, an assessment of the health outcomes of veterans who participated in the pilot program.
 (2)The recommendation of the Secretary with respect to extending or making permanent the pilot program.
 (j)DefinitionsIn this section: (1)The term non-Department health care provider means an entity specified in section 101(a)(1)(B) of section 101 of the Veterans Access, Choice, and Accountability Act of 2015 (Public Law 113–146; 38 U.S.C. 1701) or any other health care provider that has entered into a contract, agreement, or other arrangement with the Secretary pursuant to another provision of law to furnish hospital care or medical services to veterans.
 (2)The term sexual harassment has the meaning given that term in section 1720D of title 38, United States Code. (3)The term State has the meaning given that term in section 101(20) of title 38, United States Code.
 3.No additional funds authorizedNo additional funds are authorized to be appropriated to carry out the requirements of this Act. Such requirements shall be carried out using amounts otherwise authorized to be appropriated.
		
	Passed the House of Representatives May 21, 2018.Karen L. Haas,Clerk.
